Case 1:19-cv-20042-JEM Document 49 Entered on FLSD Docket 11/21/2019 - Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
Case Number: 19-20042-CIV-MARTINEZ-OTAZO-REYES

YIMY A. RODRIGUEZ,
Plaintiff,
"VS.
BP EXPLORATION & PRODUCTION INC.
and BP AMERICA PRODUDCTION
COMPANY,

Defendants.
/

 

FINAL JUDGMENT
THIS CAUSE came before the Court upon the Order Granting Motion for Summary
Judgment, [ECF No. 48]. Pursuant to Federal Rules of Civil Procedure 56 and 58, it is hereby: |
ORDERED AND ADJUDGED that judgment is entered in favor of Defendants BP
Exploration & Productions Inc. and BP America Production Company. Plaintiff shall take nothing |
from Defendants, and the action is DISMISSED on the merits.
DONE AND ORDERED in Chambers at Miami, Florida, this &.\ day of November, 2019. -

Oy (Wf

J Oe E.[MARTINEZ ~
UNITEQ/STATES  orict JUDGE
Copies provided to:
Magistrate Judge Otazo-Reyes
All Counsel of Record
